Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites the fiber can be a synthetic protein fiber or silk.  The specification does not provide a definition for synthetic protein fiber other than to state that it could be chinon.  It is unclear what the scope of “synthetic protein fiber” is and what is included or excluded by the term synthetic protein fiber.
Claim 8 recites a fixing agent is employed.  The specification does not provide any definition or description that describes what the fixing agent is or the scope of the fixing agent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the fiber can be a synthetic protein.  It is unclear what types of protein fibers are considered synthetic protein.  For purposes of examination, a synthetic protein fiber will be equated with a protein fiber.  
Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the fiber further comprising a fixing agent.  It is unclear what types of materials are fixing agents.  For purposes of examination, the fixing agent will be any material that is added to the keratin solution applied to the base fiber and is not limited to any specific material with any specific function or properties.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kenjo et al (WO2017038814 machine translated) and in view of Stanton et al (US 2736946) as evidenced by Hardy article “Composite materials based on silk proteins”.
 Kenjo is directed to a method for manufacturing a processed fiber and a method for processing an animal fiber by which the unique texture and light resistance possessed by an animal fiber can be maintained and the desired hue can be realized even when the fiber is bleached and/or dyed. The method for manufacturing a processed fiber by bleaching and/or dyeing an animal fiber, the method includes a step for immersing the fiber in a hydrolyzed keratin solution (ABST).
Kenjo teaches animal fibers are animal fibers that can be used for spinning, and the form thereof may be any of short fibers, long fibers, spun yarns, knitted fabrics, woven fabrics, felts, and the like, and also clothes, bedding, cushions.  Examples of animal fibers include wool, cashmere, mohair, camel hair, llama, alpaca, vicuña, angora, mink, silk and the like. Such animal fibers may be used alone or in admixture of two or more.
Kenjo teaches an example with hydrolyzed keratin-treated silk yarn spun was produced in the same manner as in Example 15 except that the wool yarn was changed to a silk yarn (Example 17).
Kenjo teaches a keratin protein is coated onto another protein fiber, e.g. silk.  Kenjo teaches keratin is an animal protein derived from animals such as animal hairs such as birds, sheep, horses, pigs, alpaca, mohair, angola, cashmere etc including feathers or wool.  Silk is a different protein than keratin as evidenced by the article by Hardy which teaches that silk proteins are B. mori fibrion, glycoproteins, sericin.  
Kenjo differs and does not teach a cracked surface.
Stanton is directed to a method of making a fiber with a scale-like surface.  Stanton teaches it is desirable to produce a fibrous product with the appearance of delusterd fibers having minute scale-like pattern on the fiber surfaces similar to the characteristic of wool fibers.  Stanton teaches a method of processing the fibers by extruding the fibers to coagulate the fibers and then stretching the fibers to rupture the sheath into minute scale like patterns by passing through an aqueous bath at a lower temperature than the original coagulation.  The stretched fibers were stretched 200% and then washed in cold water.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply a technique to produce scale-like surface to synthetic fibers motivated to produce a fiber with the characteristic’s wool.
As to claims 2, 5, 6 and 7, Kenjo differs and does not teach a cracked surface.  
Stanton teaches a technique to produce a scale-like surface that replicates wool.  Stanton’s method is substantially the same as the method disclosed in Applicant’s specification of spinning, stretching and quenching.  Applicant’s method is to draw the fibers (equated with stretching) then relieve the tension so that the base fibers is made to shrink [0014] and [0047]-[0052]. As Stanton applies the substantially the same technique as Applicant to draw the fiber to produce surface cracks, it is reasonable to presume that the cracked surface and in the longitudinal direction claimed with partially peeling off ends would be inherently present.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the technique of Stanton motivated to produce a protein fiber with a wool like surface structure with the characteristics of wool.
As to claims 3 and 4, Kenjo teaches the protein coating is a keratin and a feather derived keratin.
As to claim 8, Kenjo teaches the hydrolyzed keratin is applied to the base protein fiber with lipid components such as chelating agents, metal salts, ceramides and fatty acid esters as well as activator, surfactants, animal or vegetable oils.  The agents are equated with fixing agent claimed.
As to claims 9 and 10, Kenjo teaches the fibers are used in spun yarns and fabrics.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al CN204918986 as evidenced by Hardy article “Composite materials based on silk proteins” and in view of Kenjo et al (WO2017038814 machine translated).
Lu is directed to a function silk fiber and nonwoven fabric comprising unboiled silk fiber, the degummed silk fibers comprises freezing and drying to form cracks and pores, the cracks and pores with functional agents.  The outer side of the silk fibers is coated with fibroin slow release layer (ABST).   As a preference, a crack and pore formed by freezing and drying the silk fibroin slow release layer.
The silk fiber is made by the following steps:
a), the degummed silk fibre drying in humidity of sealing box 70% more than one constant temperature and humidity is kept for 24 to 48 hours;
b), the sealed tank in cooling to -30 degrees centigrade to -100 degrees centigrade freezing for 24 to 48 hours, the water freezing crystallization in unboiled silk fibre;
c), continuously introducing dried air or vacuum, the unboiled silk fibre to resume to normal temperature in the sealing box;
d), taking out silk fibre, functional agent is used for ventilating and drying after dipping the degummed silk fiber.
e), taking out the silk fibre, content of 0.5 to 1% of silk fibroin solution or mixed solution of sericin degumming silk fibre drying ratio after dipping according to the bath ratio of 30: 1.
f), unboiled silk fibre after drying and needling or processed to form functional silk spun-laced non-woven fabric.
adding with 0.05 to 0.5%WAB bioadhesives preferably, the silk fibroin solution or mixing the sericin solution in step e.
As a preference, less than 30 seconds immersion time in the step e. as preference, the step e after repeating step a and step b, and the freezing time of preserving time and step b of step a is performed again can be less than 24 hours.
The utility model has the following advantages by the conventional pulverization method the unboiled silk fibre is formed in the cracks and pores, in the crack and pore adding functional agent, and using the silk fibre in the silk fibroin fibroin slow-release layer is formed on the unboiled silk fibre, ensures the inventory and persistence of the functional medicine silk fibre.  The cracks and pores allow for a functional agent, e.g. an antibacterial agent or essence, to be slowly released from the silk fiber.
As Applicant describes the cracks to be particles wherein the surface layer is divided in a plurality of particle by crack [0009]; cracks occur and divide the surface layer into a plurality of particles [0011].  The cracks of Lu are equated with plurality of particle by cracks as claimed.
Lu differs and coats the silk fiber with a fibroin or sericin protein in step f and does not teach a different type of protein as claimed. 
Kenjo is directed to a method for manufacturing a processed fiber and a method for processing an animal fiber by which the unique texture and light resistance possessed by an animal fiber can be maintained and the desired hue can be realized even when the fiber is bleached and/or dyed. The method for manufacturing a processed fiber by bleaching and/or dyeing an animal fiber, the method includes a step for immersing the fiber in a hydrolyzed keratin solution (ABST).
Kenjo teaches animal fibers are animal fibers that can be used for spinning, and the form thereof may be any of short fibers, long fibers, spun yarns, knitted fabrics, woven fabrics, felts, and the like, and also clothes, bedding, cushions.  Examples of animal fibers include wool, cashmere, mohair, camel hair, llama, alpaca, vicuña, angora, mink, silk and the like. Such animal fibers may be used alone or in admixture of two or more.
Kenjo teaches an example with hydrolyzed keratin-treated silk yarn spun was produced in the same manner as in Example 15 except that the wool yarn was changed to a silk yarn (Example 17).
Kenjo teaches a keratin protein is coated onto another protein fiber, e.g. silk.  Kenjo teaches keratin is an animal protein derived from animals such as animal hairs such as birds, sheep, horses, pigs, alpaca, mohair, angola, cashmere etc including feathers or wool.  Silk is a different protein than keratin as evidenced by the article by Hardy which teaches that silk proteins are B. mori fibrion, glycoproteins, sericin.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to product a functional silk fiber that has cracks or pores to release a functional agent.  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the silk fibroin or sericin coating of Lu with a keratin coating motivated to provide a coating that suppresses damage to the fiber during bleaching and dyeing.
As to claims 2, Lu teaches cracks or pores and per Applicant’s disclosed description that the particles are a result of the cracks and therefore Lu’s cracks are equated with particles that are partially peeled off the base layer.
As to claims 3 and 4, Lu differs and does not teach a keratin layer.
Kenjo teaches a keratin coating layer and the keratin is derived from feathers.
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the silk fibroin or sericin coating of Lu with a keratin coating motivated to provide a coating that suppresses damage to the fiber during bleaching and dyeing.
As to claim 8, Lu teaches the protein is applied in a solution with bioadhesive which is equated with a fixing agent. Kenjo teaches the hydrolyzed keratin is applied to the base protein fiber with lipid components such as chelating agents, metal salts, ceramides and fatty acid esters as well as activator, surfactants, animal or vegetable oils.  The agents are equated with fixing agent claimed.
As to claim 9, Lu differs and does not teach a yarn.
Kenjo teaches the coated, treated fibers are spun yarns and fabrics.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a yarn or fabric from a fibers as fibers are conventionally used for yarns and fabrics.
As to claim 10, Lu teaches a nonwoven made from the silk fibers and a nonwoven is a textile.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Altman et al (WO 2016090055) – Silk performance apparel and methods of preparing the same are disclosed herein. In some embodiments, silk performance apparel includes textiles, fabrics, consumer products, and other materials that are coated with aqueous solutions of pure silk fibroin- based protein fragments. 
Ishiguro et al (JP 2002348775 machine translated) directed to a wool fiber with scales and radioactive particles bound to the scale surface.
King et al (AU2008202562 machine translated) directed to a keratin coating on hair and imparting texture to the surface with rollers.
Matsushita et al (JP2001031872 machine translated) is directed to coating a protein solution, e.g. keratin or sericin, on a semi-synthetic protein fiber and/or onto silk fiber.
Mizutani et al (JP2003278080 machine translated) directed to a method for treating a protein fibers wherein silk protein coats the protein fibers without removing the scales of the base fiber.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759